Polos, C.J. Claimant, an inmate of an Illinois penal institution, has brought this action to recover the value of certain items of personal property of which he was allegedly possessed while incarcerated. Claimant contends that the property in question was lost while in the actual physical possession of the State of Illinois, and that the State is liable as a bailee for the return of that property. Claimant, has proven by a preponderance of the evidence that on January 27,1976, he ordered a stereo component set at the cost of $94.80. On February 2, 1976, the set was delivered to the Illinois State Penitentiary at Pontiac, Illinois, but Claimant was informed that while he could keep the stereo receiver, he could not keep the speakers. On July 1, 1975, a bulletin had been sent to all inmates advising that stereo component systems were not permitted. Claimant thereafter filed a grievance, and it was ordered that all components were to be returned to him. However, prison authorities were unable to locate his speakers. This Court held in Doubling v. State, 32 Ill.Ct.Cl.1 deciding that the State has a duty to excercise reasonable care to safeguard and return an inmate’s property when it takes actual physical possession of such property during the course of the transfer of an inmate between penal institutions. While bailment is ordinarily a voluntary contractual transaction between bailor and bailee, various types of constructive and involuntary bailments have been recognized: “A constructive bailment can be created between an owner of the property and one in possession thereof.” 4A Illinois Law and Practice 550, Bailments, citing Chesterfield Sewer & Water, Inc., v. Citizens Insurance Co. of New Jersey, et al., 57 Ill. App. 2d 90, 207 NE2d 84. In Chesterfield, the Court quotes from Woodson v. Hare, 244 Ala. 301, 13 So2d, 172, at 174, as follows: “An actual contract or one implied in fact is not always necessary to create a bailment. Where, otherwise than by mutual contract of bailment, one person has lawfully acquired the possession of personal property of another and holds it under circumstances whereby he ought, upon principles of justice, to keep it safely and restore it or deliver it to the owner, such person and the owner of the property are, by operation of law, generally treated as bailee and bailor under a contract of bailment, irrespective of whether or not there has been any mutual assent, express or implied, to such relationship.” The loss or damage to bailed property while in the possession of the bailee raises a presumption of negligence which the bailee must rebut by evidence of due care. The effect of this rule is not to shift the ultimate burden of proof from the bailor to the bailee, but simply to shift the burden of proceeding or going forward with the evidence. At the trial of this cause the State presented no testimony to explain the disappearance of Claimant’s property, and presented no testimony of its freedom from negligence. Claimant has demonstrated that the State of Illinois took actual physical possession of his speakers. The State now acknowledges that they have lost the speakers, and has presented no evidence to rebut the presumption of negligence which arises under such circumstances. It appears that the value of the lost speakers was $20.00. It is therefore ordered that Claimant be, and hereby is, ordered the sum of $20.00 in satisfaction of his claim.